Bronson, Chief Justice.
The costs can be taxed by items, it does not come within either of the two classes of cases in the statute; the costs in that respect was properly taxable. As regards the items of brief and counsel fee, they were improperly taxed, there not having been any issue of law or of fact joined. The plaintiff amended his declaration; therefore the amended declaration was not taxable. Drawingbill of costs, $1.00 was taxed too much; there was no trial or argument, $0.50 was a proper charge, and $0.50 for the two copies. All of the charges for amended pleadings were improperly taxed, $9.25; these items, amounting in all to $16.25, must be stricken from the bill and endorsed on the execution, if issued.